By the court.
An application for the continuance of a case, is addressed to the sound discretion of the court, and its action can not be reversed on error, unless it clearly appears, from all the facts and circumstances, that there has been an abuse of the discretion, operating to the prejudice of the party, in the final determination of the case; when it may be a proper ground to order a new trial. When the evidence in the case is not set out, so as to enable the appellate *692court to say that there has been such abuse of discretion, and; prejudice to the party, it will not interfere.
JD. S. Price, for plaintiff in error.
James Murray, attorney general, for the State.

Judgment affirmed.